QUARTERLY REPORT December 31, 2009 FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund February 3, 2010 Dear Fellow Shareholders: The FMI Provident Trust Strategy Fund advanced 24.78% in 2009, versus the benchmark Standard & Poor’s 500 Index gain of 26.46%.Over the last three years, Scott and his investment team have done an outstanding job of preserving assets and navigating our Fund through a difficult economic and market environment.The U.S. economy continued to rebound in the most recently reported fourth quarter, with GDP advancing 5.7%.This is the second consecutive quarter of GDP growth after a significant period of contraction in 2008 and 2009.Much of the strong fourth quarter advance appears to be inventory rebuilding as firms begin restocking inventory in anticipation of better economic activity in 2010.It is difficult to get an accurate read on the economy, given the amount of Federal spending injected into the system in the last year and a half.Although we believe a recover is underway, it may be more muted than stock market pundits believe.In such an environment, it is of critical importance that the FMI Provident Trust Strategy Fund be populated with strong companies that can weather all economic environments. In that regard, Scott and his team have done an outstanding job of stock selection and providing above-average rates of return (+8.27% versus +4.99% for the Standard & Poor’s 500 Index) since he and his team took over management of the Fund on September 9, 2002. As always, we thank you for your continued support of, and investment in, the FMI Provident Trust Strategy Fund. Sincerely, Ted D. Kellner, CFA
